 In the Matter of LIBRASCOPE, INCORPORATED, EMPLOYER-PETITIONERandINTERNATIONAL ASSOOIATION OF MACHINISTS, DISTRICT LODGE156, ON BEHALF OF LOCAL LODGE 1600', UNIONCase No 21 RM7-14d.Decided September 11, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Eugene M.Purver, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Union, a labor organization, claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-:(1) and Section 2 (6) and (7) of the Act, for the following reasons :The Employer is a manufacturer of precision instruments. It hasan engineering staff to design and create new instruments and a non-engineering work force which includes, among others, production:machinists, experimental machinists, and mechanical laboratory tech-nicians.All employees in these three job categories have had machin-ist training, but their work differs.The production machinists are,engaged in mass production of the Employer's finished products. Theexperimental machinists fabricate and assemble the prototypes of ma-.chines to be manufactured on the production line or manufacturemachines for small run production.Both the production machinists.and the experimental machinists work from detailed blueprints.Both groups are responsible to the production manager.The mechanical laboratory technicians, of whom there are two inthe nonsupervisory category, work in close association with the en-gineers helping to translate theoretical design ideas into practical91 NLRB No. 28.178 LIBRASCO'PE, INCORPORATED .179form.A considerable part of their work involves the designing, ere-ating, and testing of components.They work not from blueprints,but from ideas of the engineers expressed orally or in rough sketches.The technicians work in a separate room under their own supervisorwho is responsible to the chief engineer.They are paid a salary,unlike the production and experimental machinists who are hourlypaid.The Union has represented the Employer's production and main-tenance employees for a number of years. The most recent contractsigned onAugust 23, 1948, and renewed in 1949 for another year toexpire on August 23, 1950, lists wage rates for production and ex-perimental machinists, but contains no rate for mechanical laboratorytechnicians.This omission appears to have been deliberate.The po-sition of mechanical laboratory technician was created by the Em-ployer in 1947. In the negotiations which led to the signing of the1948 agreement, the Union brought up the matter of including themechanical laboratory technicians in the contract.The Employerobjected and the Union allowed the matter to drop.However, thecontract contains the following clause :In the event the jurisdiction of the union in regard to any newoccupational classification is in question, the union and the com-pany will reach a mutual agreement.On February 9-1, 1950, the Union sent a letter to the Employer claim-ing, in substance, that the laboratory technicians were part of theexisting production and maintenance unit, and asking the Employerto bargain for them.The Employer denied the claim and refusedthe request to bargain.Subsequently, the Union filed a grievancealleging that the Employer had violated its contract by unilaterallyestablishing the title of "mechanical laboratory technician" and at-tempting thereby to remove such classification from the appropriatebargaining unit.The Employer denied that the Union's claim was aproper subject for the grievance procedure and filed the present peti-tionon March 23, 1950.The Union denies that any question affecting commerce exists. Itasserts that(a) the dispute is one over contract interpretation, (b)the contract is a bar, and (c) the mechanical laboratory techniciansdo' not constitute a separate unit, but are part of the existing pro-duction and maintenance unit.The work of the technicians differs from that of machinists; theformer are expected to be much more creative.They also work ina separate room under their own supervisor who is responsible tothe chief engineer; whereas machinists are ultimately supervised bythe production manager.Technicians work with the engineers at917572-51-vol. 91-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonproduction tasks ; machinists are engaged in production. Finally,the history of the 1948 negotiations shows plainly that the technicianswere knowingly omitted from the coverage of the agreement. In viewof this diversity of interests and the bargaining history, we find thatthe mechanical laboratory technicians are not included in the pro-duction and maintenance unit.'A question of representation may be brought to the Board's atten-tion by the filing of an Employer's petition, but the question is raisedonly by an affirmative claim of a labor organization that it representsa majority of employees in an appropriate Unit .2 In the present case,the Union's claim has been that the laboratory technicians are partof its production and maintenance unit.We have found that theyare not.Therefore, no further question of representation exists.,,We shall accordingly dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition of the Employer filed hereinbe, and it hereby is, dismissed.'Cf.Delta Manufacturing Division,Rockwell Manufacturing Company,89 NLRB 1434.zCoca-Cola Bottling Co.of Walla Walla,80 NLRB 1063.$Button Corporation of America,89 NLRB 967.